        Case 1:21-cv-00047-RH-GRJ Document 1 Filed 03/17/21 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                            GAINESVILLE DIVISION

 –––––––––––––––––––––––

 KANDRA C. ALBURY, an individual,                 :        [__ Civ. ____ (___)(___)]

                               Plaintiff,         :

 v.                                               :        COMPLAINT

 NORTH CENTRAL FLORIDA         :
 NEURODIAGNOSTIC SERVICES, LLC
 dba NCF DIAGNOSTICS & DNA
 TECHNOLOGIES

                               Defendant.         :

 ––––––––––––––––––––––––

                 COMPLAINT & DEMAND FOR JURY TRIAL

        KANDRA C. ALBURY (“Plaintiff”, “ALBURY”), by and through her

attorneys, alleges and states as follows:

                          PRELIMINARY STATEMENT

      1. Plaintiff, ALBURY, brings this action against NORTH CENTRAL

        FLORIDA NEURODIAGNOSTIC SERVICES, LLC d/b/a NCF

        DIAGNOSTICS & DNA TECHNOLOGIES (hereinafter, “Defendant” or

        “NCF Diagnostics & DNA Technologies”), for violations of Title VII of the

        Civil Rights Act of 1964 (“Title VII”).



                                            1
   Case 1:21-cv-00047-RH-GRJ Document 1 Filed 03/17/21 Page 2 of 10




2. Defendant hired ALBURY on June 12, 2018 as the Director of Business

   Affairs & Development.

3. During her tenure at NCF Diagnostics & DNA Technologies, ALBURY

   received two salary increases for stellar job performance.

4. ALBURY’s initial salary was $65,000, and it increased to $90,000, and thirty

   (30) days thereafter her salary increased to $165,000.

5. ALBURY was promoted from Director to Senior Vice President of Business

   Affairs & Development. ALBURY was often recognized in weekly staff

   meetings for her exemplary work.

6. Despite ALBURY’s many accomplishments, Defendant subjected her to

   racial and sex discrimination in the workplace.

7. ALBURY reported racial and sex discrimination to the perpetrator, Adrian

   F. Harper, Sr, the Founder, President and Chief Executive Officer (“CEO”)

   (“Mr. Harper”), Ishamel Rentz, Former Chief Operating Officer (“COO”)

   (“Mr. Rentz”), and Chinelo Akobundo, Risk Officer and Legal Counsel (“Ms.

   Akobundo”).

8. In retaliation of ALBURY’s reports of race and sex discrimination, ALBURY

   was terminated on February 25, 2020.




                                      2
   Case 1:21-cv-00047-RH-GRJ Document 1 Filed 03/17/21 Page 3 of 10




                               JURISDICTION

9. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, in

   that this is a civil action arising under Title VII.

                                    VENUE

10. Venue is proper in this district under 42 U.S.C. § 2000e-5(f)(3), in that the

   unlawful employment practice was committed in Florida, 42 U.S.C. § 2000e-

   5(f)(3), in that the relevant employment records are maintained in this district,

   42 U.S.C. § 2000e-5(f)(3), in that ALBURY worked in this district and would

   have continued to if the issues discussed herein had not occurred.

11. The DEFENDANT has its principal office in this district, and there is no other

   district that has a substantial connection to the claim.

                       CONDITIONS PRECEDENT

12. In or around April 29, 2020, ALBURY timely filed a charge of racial and sex

   discrimination and retaliation with the Equal Employment Opportunity

   Commission (EEOC).

13. On or about February 8, 2021, the EEOC issued ALBURY a Notice of Right

   to Sue.

14. This Complaint has been filed within 90 days of receipt of that notice.

15. ALBURY has fully complied with all prerequisites to jurisdiction in this Court

   under Title VII.



                                         3
  Case 1:21-cv-00047-RH-GRJ Document 1 Filed 03/17/21 Page 4 of 10




                                  PARTIES

16. ALBURY is a Black woman who is domiciled in Alachua, Florida. ALBURY

   is a citizen of the United States of America.

17. ALBURY was an employee, as defined by Title VII.

18. Upon information and belief, NCF Diagnostics & DNA Technologies is an

   employer as defined by Title VII and whose principal place of business is in

   Alachua, Florida.

                                   FACTS

19. ALBURY experienced a sex and racially hostile environment and was

   terminated in violation of Title VII of the Civil Rights Act of 1964, as

   amended.

20. On or around July 25, 2018, ALBURY notified Defendant, specifically Mr.

  Harper, that she was a survivor of domestic violence and that his aggressive

  behavior was a trigger. She also advised Mr. Harper that his behavior was

  unacceptable and that he was putting his company at risk by exposing

  everyone to his behavior.

21. ALBURY was originally assigned to report directly to Mrs. Harper (also

  known as “Zodie”), Mr. Harper’s wife.

22. On or around May, 2019, ALBURY was re-assigned to report directly Mr.

  Harper, as her reporting supervisor.



                                       4
   Case 1:21-cv-00047-RH-GRJ Document 1 Filed 03/17/21 Page 5 of 10




23. ALBURY notified Defendant that she had witnessed behavior of Mr. Harper,

   which she considered to be both racial and sex discrimination in the workplace

   that included the following:

   RACIAL DISCRIMINATION:

   a. Mr. Harper would often use the word, “nigger” in meetings and in causal

      conversation. For example, Mr. Harper said to ALBURY, in the presence

      of another employee, “They got stuff ‘nigger-rigged’.”

   b. Mr. Harper would also use the racial slur in front of community

      stakeholders during meetings. For example, Mr. Harper would say white

      people thought, “That nigger is crazy” because he built such wealth.

      ALBURY raised complaints about his Mr. Harper’s use of the racial slur

      to the Former Chief Operating Officer, Ishamel Rentz, to no avail.

      ALBURY reported that the use of the “nigger” word offended her as a

      Black employee.

   c. While on a business trip with Mr. Harper, on or around Sunday,

      September 8, 2019, ALBURY told Mr. Harper, “When I first arrived at

      the Company, I was proud to be a part of a team that was predominately

      people of color.” To which, Mr. Harper responded, “I have to get rid of

      the niggers because they’ve messed my company up.” Upon return to the

      states, several black employees included including but not limited to, the



                                      5
Case 1:21-cv-00047-RH-GRJ Document 1 Filed 03/17/21 Page 6 of 10




  acting COO Ishamel Rentz, HR Manager Gloria Dennis, Revenue Cycle

  Manager LT Johnson, and Credentialing Manager Talonda Johnson,

  were all terminated.

  SEX DISCRIMINATION:

d. Throughout the workplace, women knew “not to expect respect from the

  CEO.” ALBURY learned that women were treated differently than men

  and an intense disrespect for women was shown by Mr. Harper.

e. Mr. Harper was demeaning and violent towards female employees,

  including his wife, Zodie.

f. ALBURY, and other employees, often witnessed Mr. Harper throwing and

  breaking things while in the presence of his wife, Zodie.

g. On or around March 20, 2019, ALBURY was in a meeting where Mr.

  Harper said he was tired of Zodie (Mr. Harper’s wife and a Black female

  employee of the Company) undermining him. He slammed his hand on

  the table and ordered everyone to leave the conference room immediately,

  except for Zodie. ALBURY was afraid for Mrs. Harper’s life. Mrs. Harper

  threw her phone at Mr. Harper. Several employees had to restrain Mr.

  Harper to keep him attacking her. The former Chief Operating Officer,

  Zeriah Folston, ALBURY’s direct supervisor, advised Mrs. Albury not to

  call the police as not to make a scene at the place of business.



                                   6
   Case 1:21-cv-00047-RH-GRJ Document 1 Filed 03/17/21 Page 7 of 10




   h. On July 24, 2018, there was another intense sex provoked situation

      occurred during an executive meeting. Mr. Harper told Zodie (a female

      employee of the Company): “haven’t I told you to keep your mouth shut

      when I am talking? I need you to zip it! Do you understand me?!” It was

      obvious that Zodie was afraid as was everyone else in the room, including

      ALBURY.

24. ALBURY’s experience with the Defendant, specifically Mr. Harper resulted

   in lack of sleep, anxiety, and intense stress requiring medical intervention.

25. ALBURY suffered from abnormally high stress, mental anguish, and anxiety.

Retaliation in Violation of Title VII of the Civil Rights Act of 1964

                        (42 U.S.C. §§ 2000e et al.)

26. ALBURY repeats and realleges paragraphs 1 through 23 hereof, as if fully set

   forth herein.

27. Numerous times, ALBURY complained to Defendant about unlawful race

   and sex discrimination. The complaints included but are not limited to:

      a. On or around August 31, 2018 and March 12, 2019, ALBURY

         engaged in protected activity by complaining to Mr. Rentz regarding

         racial and sex discrimination in the workplace.

      b. On or around July 25, 2018, ALBURY engaged in protected activity

         by complaining to Mr. Harper, regarding racial and sex discrimination



                                       7
   Case 1:21-cv-00047-RH-GRJ Document 1 Filed 03/17/21 Page 8 of 10




         in the workplace.

      c. On or around July 24, 2018, September 18, 2018; and June 28, 2019,

         ALBURY engaged in protected activity by complaining to Ms.

         Akobundo regarding racial and sex discrimination in the workplace.

28. As a result of ALBURY’s reports of racial and sex discrimination, she was

   retaliated against, interrogated, and terminated.

29. For example, on February 24, 2020, ALBURY was subjected to an

   interrogation with the Vice President of Human Resources, Brandon Lebonte;

   Vice President of Business Affairs, Dave Brewer; and Human Resources

   Associate, Lanell Atkins. ALBURY was asked had she withheld information

   from leadership, and she replied, “No, I have not.”

30. Defendant terminated ALBURY on February 25, 2020.

31. After ALBURY’s termination, Defendant attempted to justify ALBURY’s

   termination by sending ALBURY two separate termination letters which

   unjustifiably stated that ALBURY was terminated because she withheld

   company information.

32. ALBURY suffered damages as a result of Defendant’s unlawful retaliatory

   actions, including emotional distress, anxiety, past and future lost wages and

   benefits, retirement benefits, medical costs, and the costs of bringing this

   action.



                                      8
      Case 1:21-cv-00047-RH-GRJ Document 1 Filed 03/17/21 Page 9 of 10




   33. Defendant intentionally violated ALBURY’s rights under Title VII with

      malice or reckless indifference and, as a result, is liable for punitive damages.

                                 PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests judgment as follows:

   A. Accept jurisdiction over this matter;

   B. Award Plaintiff for her past and future loss of wages and benefits, retirement

      benefits, plus interest;

   C. In lieu of reinstatement, award Plaintiff front pay (including benefits);

   D. Award to Plaintiff liquidated damages incurred in connection with this action,

      equal to the sum amount of backpay and interest;

   E. Award to Plaintiff all costs and reasonable attorneys’ fees incurred in

      connection with this action;

   F. Award to Plaintiff compensatory damages;

   G. Award to Plaintiff punitive damages; and

   H. Grant Plaintiff such additional or alternative relief as the Court deems just and

      proper.

                           DEMAND FOR JURY TRIAL

      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

demands trial by jury in this action of all issues so triable.




                                            9
     Case 1:21-cv-00047-RH-GRJ Document 1 Filed 03/17/21 Page 10 of 10




Dated this 17th day of March 2021.

                                          Light Path Law, P.A.
                                          Attorney for Plaintiff
                                          3620 Colonial Blvd. #130
                                          Fort Myers, FL 33966
                                          Phone: (239) 689-8481
                                          Fax: (239) 294-3930
                                          dclark@lightpathlaw.com (Primary)
                                          cirick@lightpathlaw.com (Secondary)



                                          By:___________________________
                                             Danielle N. Clark, Esq.
                                             Florida Bar No. 1022298




                                     10
